Name: 94/5/EC: Council Decision of 20 December 1993 amending Council Decision 89/286/EEC on the implementation at Community level of the main phase of the strategic programme for innovation and technology transfer (1989 to 1993) (Sprint programme)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  technology and technical regulations
 Date Published: 1994-01-08

 Avis juridique important|31994D000594/5/EC: Council Decision of 20 December 1993 amending Council Decision 89/286/EEC on the implementation at Community level of the main phase of the strategic programme for innovation and technology transfer (1989 to 1993) (Sprint programme) Official Journal L 006 , 08/01/1994 P. 0025 - 0029COUNCIL DECISION of 20 December 1993 amending Council Decision 89/286/EEC on the implementation at Community level of the main phase of the strategic programme for innovation and technology transfer (1989 to 1993) (Sprint programme) (94/5/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas a favourable environment for innovation and the transfer of technologies in all regions and sectors of the Community is one of the preconditions for the competitiveness of its industry and the strengthening of its scientific and technological bases; Whereas on 17 April 1989 the Council adopted Decision 89/286/EEC on the implementation at Community level of the main phase of the strategic programme for innovation and technological transfer (1989 to 1993) (Sprint programme) (4); Whereas a panel of independent experts has carried out, pursuant to Article 8 of that Decision, an assessment of the results achieved after 30 months of the programme's implementation; whereas the Commission has submitted the assessment report, together with its comments, to the European Parliament, the Council and the Economic and Social Committee; Whereas the report confirms the appositeness of the objectives and main characteristics of the programme, calls for its extension and makes recommendations concerning the direction of certain measures; Whereas the actions undertaken in the framework of the Sprint programme, whose effects can be perceived only in the medium to long term, need to be continued and reinforced in such a way as to contribute to the initiative to relaunch growth, to ensure coherence with the other Community instruments to promote innovation and technology diffusion, and to prepare for the integration of Sprint into the Fourth Framework Programme for Research and Technological Development; Whereas these activities rely, for their implementation, on national and regional bodies and make use whenever feasible of decentralized management; whereas they consist mainly in the creation of transnational networks of sectoral or regional actors, the identification and the diffusion of best practices beyond national borders, the pooling of efforts at Community level to reduce the cost and risk of experimenting new schemes; whereas they therefore complement and support action undertaken at national and regional level, thus respecting the principle of subsidiarity; Whereas it would therefore be expedient to extend the programme to 31 December 1994 and to amend Decision 89/286/EEC accordingly, HAS ADOPTED THIS DECISION: Article 1 Council Decision 89/286/EEC is hereby amended as follows: 1. The title of the Decision shall be replaced by the following: 'on the implementation at Community level of the main phase of the strategic programme for innovation and technology transfer (1989 to 1994) (Sprint programme)'. 2. Article 1 shall be replaced by the following: 'Article 1 The main phase of the strategic programme for the promotion of innovation and technology transfer, hereinafter referred to as the "Sprint programme", is hereby adopted for a period of six years from 1 January 1989.' 3. Article 4 shall be replaced by the following: 'Article 4 The funds estimated as necessary for the execution of the programme amount to ECU 109 million. Annex II provides an indicative breakdown of expenditure for the various actions set out in Article 3.' 4. Annexes I and II shall be replaced by those set out in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 1993. For the Council The President W. CLAES (1) OJ No C 200, 24. 7. 1993, p. 7. (2) OJ No C 329, 6. 12. 1993. (3) Opinion delivered on 24 November 1993 (not yet published in the Official Journal). (4) OJ No L 112, 25. 4. 1989, p. 12. ANNEX 'ANNEX I LINES OF ACTION (Sprint programme 1989 to 1994) A. Strengthening the European infrastructure for innovation services by the establishment of intra-Community networks while requiring their long-term self-sufficiency In particular, this involves: 1. The strengthening of intra-Community networks for innovation: (a) consolidation and development of existing networks, particularly involving: - technology and innovation management consultants, - sectoral collective research centres, - innovation financing institutions; (b) formation of new networks, particularly between: - contract-research organizations, - engineering consultants, - quality and value-analysis specialists, etc.; (c) strengthening intra-Community cooperation between: - research/industry and university/industry interfaces, - technopoles and science parks; (d) introduction of linkage mechanisms between the various networks such as to promote innovation and technology transfer. 2. Network support measures: (a) actions of information, awareness, promotion and the transfer of know-how in innovation management and related measures: - exchanges of experience between Member States and across national frontiers, between regions of the various Member States, in particular through support for studies, specialist seminars and the formation of networks of experts in relevant management disciplines (quality, value analysis, marketing, etc.), - dissemination of these management techniques by appropriate promotional activities (conferences, exhibitions, European prizes, "success stories", etc.), - actions of information, awareness and the transfer of know-how, of a transnational character or purpose, for the publics involved in the dissemination and transfer of technology and innovation management - these actions to be developed in close liaison with the Comett programme; (b) specific instruments to enhance the effectiveness of networks, involving particularly: - bringing together future network participants (for example by means of visits and professional exchanges, introductory seminars, etc.), - exchanges of technology opportunities, especially through measures aimed at: - enhancing the transnational impact of technology exhibitions and fairs (cooperation between organizers in different regions, visits by manufacturers from other regions, etc.), - developing means of communicating these technology opportunities and appropriate use thereof (catalogues, exhibitions, study grants, data banks, conferences and seminars, video conferences, etc.), - identifying "best practice" with respect to technology transfer, - specific measures to ensure that those regions of the Community with a less well-developed service infrastructure for innovation can participate more fully in the various intra-Community networks; (c) the launching of innovations emerging from networks by improving the dialogue between sources of funding, technical experts and innovators identified by the networks (for example, through a data bank of projects, intra-Community investment forums and brokerage meetings). B. Supporting specific projects for intra-Community innovation transfer, particularly by means of: - support for specific projects of transnational character, emphasizing industrial cooperation and, in particular, involving the application of generic technologies to target industrial sectors in regions of lagging development or in industrial decline in the Community, - accompanying measures to heighten awareness of these technologies and to train companies adopting them, emphasizing the transnational dimension (e.g. visits to companies, exhibitions, information seminars, production of brochures or audio-visual material, etc.), - the provision of technical support for companies and especially to small and medium sized undertakings potentially able to use these technologies, in particular by employing specialized technology transfer networks and advanced-technology centres, - support for the effective execution of projects, particularly by mobilizing available funding from the public and private sectors. Twin approaches can be followed: - one of these identifies available technologies with a cost-benefit ratio suiting them for widespread adoption by companies in regions of lagging development or in industrial decline, and is therefore designed to promote the use of these technologies in the sectors concerned, - the other is based on identifying a need, common to a group of companies in a given sector or region where the companies are prepared to finance the solution. It encourages the identification and possible adaptation of available technologies to deal with the problem detected. The planned projects shall act as a catalyst in the development of the sectors and the use of the technologies concerned. They must also meet, wholly or in part, the following criteria: - be model projects in that they employ a "systemic" overall approach to the introduction of technological change, not only in purely technical terms but also with regard to such aspects as company organization, the training and motivation of personnel and the use of such management methods as value analysis or industrial design and also the assessment of market potential, - provide an optimum combination of skills through forms of cooperation between several Member States or between regions of different Member States of the Community and, wherever possible, between partners of differing specialist skills, - involve industrial sectors or technologies chosen to guarantee a significant economic impact, - make an active contribution to reducing regional disparities in the availability of - and access to - technologies, - be based as far as possible on existing infrastructures and enhance the use made of these, - include follow-up and evaluation provisions, based in particular on stated and readily verifiable quantitative aims, - ensure feedback of the experience gained, preferably directly by the companies benefiting from the scheme, in order to maximize the multiplier effect. C. Improving the innovation environment through a better understanding of the processes involved and increased concertation between the Member States and the Commission 1. monitoring of innovation in Europe (European Innovation Monitoring System) and evaluation of support measures; 2. strengthening concertation and the exchange of experience between the Member States and the Commission in the field of innovation policy and technology transfer, in particular with the aim of establishing a regulatory, legal, economic and fiscal environment favourable to innovation and technology transfer. ANNEX II INDICATIVE INTERNAL BREAKDOWN OF APPROPRIATIONS (Sprint programme 1989 to 1994) "ECU million"" ID="1">A. European innovation services infrastructure"> ID="1">1. Strengthening networks:> ID="2">41,5"> ID="1">(a) networks of innovation and technology transfer consultants"> ID="1">(b) networks of sectoral collective research centres"> ID="1">(c) new networks (contract-research organizations/research or university-industry interfaces/engineering consultants/technopoles/financing bodies, etc.)"> ID="1">(d) linkage of innovation and technology transfer networks"> ID="1">2. Accompanying measures:> ID="2">20 "> ID="1">(a) transnational training in innovation management, networks of experts (design, quality, value analysis, marketing of new products, etc.), and associated promotional activities (conferences, European prizes, publications, exhibitions)"> ID="1">(b) instruments for the support of networks (technology fairs, instruments for opportunity exchanges, etc.)"> ID="1">(c) launching innovations emerging from the networks (investment forums, brokerage meetings)"> ID="1">B. Specific projects for intra-Community innovation transfer> ID="2">34 "> ID="1">C. Monitoring innovation and concertation between the Member States and the Commission> ID="2">13,5"> ID="1">1. European Innovation Monitoring System"> ID="1">2. Concertation and exchanges of experience"> ID="1">TOTAL> ID="2">109' ">